Citation Nr: 1754691	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  14-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1957 to February 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office, and was remanded in February 2017.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The probative, competent evidence is against a finding that a back disability is related to or had onset within one year of the Veteran's service.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  When there is an approximate balance of evidence for and against an issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities, including arthritis, manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309. 

The Veteran asserts that he has a current back disability related to his active duty service.  

The record reflects diagnoses of back disabilities including degenerative arthritis of the spine and intervertebral disc syndrome (IVDS).  The Veteran contends that he injured his back while working as a mechanic in service in 1959, and that as a result he was placed on light duty until his separation in 1960.  While the service treatment records do not demonstrates back complaints, the record does indicate that the Veteran worked as a mechanic.  Accordingly, the remaining question for resolution is whether his current disability is related to service.  

The Veteran underwent VA examination in connection with this claim in August 2017.  The examiner described the Veteran's reports of injuring his back in service and being placed on bedrest for three days before being returned to light duty, and diagnosed degenerative arthritis and IVDS.  Following review of the claims file, the examiner opined that it was less likely than not that these disabilities were incurred in or caused by service.  In support of the opinion, the examiner noted the fact that the Veteran's service medical records, including his separation examination and Report of Medical History, did not reflect any complaints of back pain or injury but did demonstrate other complaints.  Additionally, when the Veteran received treatment for back pain after service in 1968 and underwent surgery, he reported only a two month history of low back pain and no history of back injury.  Furthermore, the examiner indicated that, while the Veteran had submitted lay statements from family and friends stating that he had back pain following service and would get "down in back," such statements were not specific enough to show a consistent pattern of the same symptoms that led to the Veteran's current problems or even to his complaints in 1968, which the examiner opined were likely related to post-military heavy lifting in the Veteran's construction work.  The examiner further opined that the Veteran's current back disabilities were more likely related to factors including, but not limited to, aging, heavy lifting, and genetic predisposition.   

Upon review, and considering all of the evidence, the Board finds that the most probative evidence is against a finding that any current back disability is related to the Veteran's service or that arthritis of the back manifested in or within one year of service.  In that regard, the Veteran, as well as his friends and family, have asserted that his back pain began during service.  However, while lay persons are competent to report on what they have experienced or witnessed, the diagnosis of specific back disabilities requires medical testing and expertise to determine.  Thus, as lay people, the opinions of the Veteran and his friends and family as to the onset of his current back disabilities are not competent medical evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  As such, the Board finds the August 2017 VA opinion to be of greater probative value than the lay contentions of record, and finds that the most probative and credible evidence is against a finding of arthritis of the back during service or within one year of the Veteran's separation from service, and is against a finding that any current back disability is otherwise related to service. 

Thus, for all the foregoing reasons, the claim for service connection for a back disability is denied.  In reaching the decision to deny this claim, the Board has considered the applicability of the "benefit-of-the-doubt" rule, but it is not for application because the most probative evidence of record is against the claim.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49.



ORDER

Entitlement to service connection for a back disability is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


